DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/02/2022 has been entered.

Status of Claims
Claim(s) 1, 11, 61 and 63 is/are currently amended. Claim(s) 25-60 has/have been canceled. Claim(s) 1-24 and 61-64 is/are pending, with claims 6-8 and 19 being withdrawn for being drawn to a non-elected invention and/or species.

Objections/Rejections Withdrawn
A replacement drawing sheet of Figure 31 was received on 09/02/2022, and is acceptable. The objections to the drawings made of record in the Office action mailed 03/03/2022, have been withdrawn in view of Applicant's amendments to the specification (also filed 09/02/2022) and the above-noted replacement sheet. 
Rejections of claims under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of Applicant's amendments to the claims. 
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: "an analog sensor in a patient" should be amended within the scope of "an analog sensor adapted to be inserted in a patient" to clarify/ensure the patient is not encompassed by the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5, 9-18, 20-24 and 61-64 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 11, and claims dependent thereon, there is insufficient antecedent basis for the limitation "the observed pressure" in each claim of claims 1 and 11. It is unclear how, if at all, the limitation relates to the recited "analog sensor," or output thereof. Is the limitation intended to limit the recited analog pressure to an analog pressure sensor, is pressure observed with another sensor, etc.? Based on Applicant's disclosure, which indicates an analog pressure sensor is zeroed when it determined that the sensor itself is exposed to ambient pressure, claims 1 and 11 will be further discussed with the understanding the "observed pressure" is pressure sensed or observed via the analog sensor, and therefore limits the analog sensor to being/including an analog pressure sensor. 
There is further insufficient antecedent basis for the limitation "the zero function" in the claims. Additionally, the limitation "said digital computing device initiates the zero function prior to insertion of said analog sensor into the patient, wherein the zero function determines an observation of atmospheric pressure if the status function has determined that the analog sensor is exposed to atmospheric pressure" of claim 1 and the comparable limitation(s) of claim 11 are indefinite. It is unclear if "prior to insertion of said analog sensor into the patient" and "if the status function has determined that the analog sensor is exposed to atmospheric pressure" are intended to be two separate determinations and/or conditions for initiating the zero function or both are satisfied based on a single determination. For the purpose of this Office action, the above-noted limitations will be further discussed with the understanding both conditions are determined to be true by a single determination (i.e., status function determining stable pressure). 
Regarding claim 1 and claims dependent thereon, each limitation in the format "said digital computing device initiates," "said digital computing device assigns," "said bridge excitation converter receives," etc. is indefinite. The phrasing of these limitations can reasonably be interpreted as structures capable of performing these functions, or structures configured for these specific functions. It is unclear which interpretation is intended by Applicant. For the purpose of this Office action, claim 1 and claims dependent thereon will be further discussed with the understanding the structures are "configured to" perform their respective recited functions. 
Additionally, the limitation "wherein the A/D converter is in communication with said analog sensor through an electro-optical signal conditioner" is unclear. Applicant uses the term electro-optic signal conditioning device throughout the disclosure as a unit that controls, processes, and converts the pressure modulated light signal from the transducer into electrical signals for subsequent interpretation. The term seems to be used interchangeably with a transducer interface. Specifically, Applicant discloses an electro-optical signal conditioner may provide an interface between a fiber optic sensor apparatus and conventional patient care monitor (e.g., pgs. 32-33). Applicant does not appear to disclose any other "electro-optical signal conditioner" that is provided between an A/D converter of an interface system and an analog sensor as claimed. In view of the above, the difference between the recited "transducer system" and the recited "electro-optical signal conditioner" is unclear. If there is a difference, it is further unclear what structure(s) is encompassed by the claimed electro-optical signal conditioner. 
Regarding claim 11 and claims dependent thereon, there is further insufficient antecedent basis for the limitations "the electro-optical signal conditioner" and "the PCM" in the claim. 
Regarding claim 61, claim 63, and claims dependent thereon, the limitation "wherein a pre-zero individual correction value is assigned by said zero function and is retrieved from said nonvolatile memory after said analog sensor has been inserted into said patient" of claim 61 and the comparable limitation of claim 63 are indefinite. The respective independent claims recite the zero function is initiated "prior to insertion of said analog sensor into the patient" while dependent claims 61 and 63 recite the zero function operates "after said analog sensor has been inserted into said patient," introducing ambiguity as to when, and/or under what conditions, "said zero function" is actually initiated. In the filed remarks, Applicant submits, "In the office action, the Examiner has asserted that at least a second status function needs to be initiated for a pre-zero to be used. However, the present amendments to claims 1 and 11 include the limitation that the status function is to be initiated when an analog sensor is connected or when the BPM is initiated, meaning that a second status function is not required which comports with the specification" (Remarks, pg. 14). The application as filed indicates different functions are performed based on different results of the status function determination, whereas claims 61 and 63, rather, recite a zero function is initiated prior to insertion of the analog sensor, but "said zero function" is also utilized after insertion of the analog sensor. To the best of the examiner's understanding in view of Applicant's submitted remarks, Applicant is attempting to claim, inter alia, the status function, what happens when the status function indicates the sensor has not yet been inserted in a patient (i.e., is exposed to atmospheric pressure) (limitations of claims 1 and 11) and what happens when the status functions indicates the sensor has been inserted into a patient (i.e., is not exposed to atmospheric pressure) (claims 61 and 63). If this is consistent with Applicant's intention, the claims should be amended to more clearly reflect this intention. One point of confusion is the "zero function" being initiated when pressure is stable and "said zero function" (i.e., the previously-recited zero function) also being performed when a mutually exclusive condition is met, as discussed above, when in actuality two different "functions" are disclosed as being performed when each condition is met. Specifically, Applicant discloses when the status function indicates the sensor is exposed to atmospheric pressure, a current zero value is observed and stored for compensation and when the status function indicates the sensor is not exposed to atmospheric pressure, a pre-zero value is retrieved from memory and used for compensation (e.g., Fig. 31). Amendments commensurate in scope with this disclosure would overcome this rejection, for example, amendments indicating the digital computing device configured to, inter alia: 
initiate a status function to determine whether said analog pressure sensor is exposed to atmospheric pressure by determining whether pressure observed (or sensed) by the analog pressure sensor is stable over a predetermined period of time, wherein the status function is initiated when the analog pressure sensor is connected to the interface/electro-optical signal conditioner or when the PCM is initiated; 
in response to determining the pressure observed by the analog pressure sensor is stable over the predetermined period of time indicating the analog pressure sensor is exposed to atmospheric pressure, calculate a current zero value based on the observed stable pressure, assign said analog pressure sensor an individual correction value based on said gauge factors and current zero value, and store said individual correction value in said non-volatile memory; 
in response to determining the pressure observed by the analog pressure sensor is not stable over the predetermined period of time indicating the analog pressure sensor is not exposed to atmospheric pressure, retrieve a pre-zero value from said nonvolatile memory, assign said analog pressure sensor a pre-zero individual correction value based on said gauge factors and the pre-zero value, and store said pre-zero individual correction value in said non-volatile memory; 
apply said individual correction value or said pre-zero individual correction value to said digital sensor value to produce a digital compensated sensor value; etc.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 11, 14-16, 18 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0112274 (previously cited, Heitzmann) in view of US 5,987,995 (previously cited, Sawatari), US 8,066,681 (Hall) and US 2004/0082866 A1 (Mott).
Regarding claim 1, Heitzmann teaches/suggests a transducer interface system for use in coupling an analog sensor (Fig. 1, transducer 106) to a patient care monitor (PCM) (Fig. 1, vital signs monitor 108), the system comprising: 
a digital computing device (Fig. 2, unit 102 including microcontroller 132);
an analog A/D converter in communication with said analog sensor and configured to sample an analog signal from said analog sensor and converts said analog signal to a digital sensor value (Fig. 2, A/D converter 122; ¶ [0035] analog to digital converter 122 produces a digital value based on both the amplified and filtered output voltage 142 and the original excitation voltage 140);
a bridge excitation converter (Fig. 3, conditioning circuit 186); and
a bridge sense D/A converter (Fig. 3, DA converter circuit 180), wherein:
said bridge excitation converter receives an analog Wheatstone Bridge excitation signal from the PCM and converts said analog Wheatstone Bridge excitation signal to produce a bridge excitation value (¶ [0043] conditioning circuit 186 accepts the excitation signal 147 and conditions said signal appropriately to be used by the multiplying DA converter circuit 180 and the active bridge drive circuit 181, then supplies these circuits 180 and 181 with the conditioned power signal), 
said bridge sense D/A converter receives a digital sensor value and generates an analog sensor value (¶ [0045] where D/A converter circuit 180 outputs a differential current that is proportionally lower than the referenced power voltage value, based on the value of the digital pressure value), and 
said analog sensor value is scaled by said bridge excitation value to produce a converted analog Wheatstone Bridge sense signal (¶ [0047] where the proportioned reference analog signal is supplied to the active bridge drive circuit 181 which creates a voltage bridge that drives the synthetic bridge 183 to produce the final simulated transducer signal 150; ¶ [0050]; etc.).
Heitzmann does not teach the analog sensor has a fiber optic cable and a diaphragm on its distal end, such that the transducer interface is an electro-optical signal conditioner to which the analog sensor is connected, or the interface system comprises a non-volatile memory storing gauge factors.
Hall discloses fiber optic pressure sensors can be similarly utilized with standard hospital monitor and emulate the output of a Wheatstone bridge (Abstract). 
Sawatari teaches/suggests a system comprising an analog sensor adapted to be positioned in a patient (col. 1, lines 12-16), said analog sensor comprising a fiber optic cable (optical fiber 18) and a diaphragm on its distal end (membrane 54); a non-volatile memory (Fig. 6, memory chip 78) storing gauge factors (col. 5, lines 36-52, where memory chip 78 is used to store calibration data for the particular sensor head) and a digital computing device (Fig. 36, computer 36) capable of reading and writing to said non-volatile memory (col. 5, lines 36-52, where information contained in memory chip 78 is used by computer 36 and may be updated), wherein said digital computing device applies a correction value(s), including the above-noted calibration data and an offset value, to said digital sensor value to produce a digital compensated sensor value (col. 5, lines 58-61, where sensor offset values and other calibration data is retrieved from the memory chip 78; col. 6, lines 30-48, where the sensor values and calibration data is used to determine a pressure value).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Heitzmann with the analog sensor being adapted to for insertion into a patient and comprising a fiber optic cable and a diaphragm on distal end as taught/suggested by Sawatari in order to provide an analog sensor that can similarly interface with a conventional PCM (Hall, Abstract) with additional ability to bend easily and conform to the blood vessels (Sawatari, col. 1, lines 33-47) and/or as a simple substitution of one known pressure sensor type for another to yield no more than predictable results. See MPEP 2143(I)(B). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the interface system comprising a non-volatile memory containing gauge factors; wherein the digital computing device applies a correction value(s), including an offset and other gauge factors, to said digital sensor value to produce a digital compensated sensor value, wherein the digital compensated sensor value is further processed (e.g., converted to analog for use with a patient monitor, analyzed, displayed, etc.) as taught/suggested by Sawatari in order to acquire and present more accurate pressure measurements (Sawatari, col. 2, lines 37-43).
Heitzmann as modified does not teach said digital computing device initiates a status function to determine whether said analog sensor is exposed to atmospheric pressure by determining whether the observed pressure is stable over a predetermined period of time, wherein the status function is initiated when the analog sensor is connected to the electro-optical signal conditioner/transducer interface or when the PCM is initiated and initiate a zero function to determine an observation of atmospheric pressure if the status function has determined that the analog sensor is exposed to atmospheric pressure.
Mott teaches and/or suggests a system comprising a digital computing device configured to initiate a status function to determine whether said analog sensor is exposed to atmospheric pressure by determining whether the observed pressure is stable over a predetermined period of time, wherein the status function is initiated when the analog sensor is connected to the electro-optical signal conditioner/transducer interface or when the PCM is initiated (¶¶ [0109]-[0110] auto zero executed by a signal conditioning device 50 in response to initially sensing a guide wire being attached to the signal conditioning device 50, wherein the microcontroller also checks for a varying input signal symptomatic of a guide wire sensor being placed prematurely within a body), and initiate a zero function to determine an observation of atmospheric pressure if the status function has determined that the analog sensor is exposed to atmospheric pressure (e.g., ¶ [0110] calculation of the transfer function, which is understood to occur after the signal is verified to not be symptomatic of the guide wire being in the body as insertion of the sensor into the patient is described as "premature," suggesting the auto-zero function should take place outside the body, i.e., exposed to atmospheric pressure). Additionally, as noted above, Sawatari (or Heitzmann as modified thereby) teaches and/or suggests the information stored in the non-volatile memory, including both offset values and gauge factor(s) (col. 5, lines 58-61), may be updated by the digital computing device (col. 5, lines 36-52).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the digital computing device initiating a status function when the analog sensor is connected to the electro-optical signal conditioner/transducer interface to determine whether said analog sensor is exposed to atmospheric pressure by determining whether the observed pressure is stable over a predetermined period of time, and initiatiting a zero function to determine an observation of atmospheric pressure if the status function has determined that the analog sensor is exposed to atmospheric pressure as taught and/or suggested by Mott to provide the most accurate calibration/offset data available without requiring any additional user interaction. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the digital computing device further assigning an individual correction value(s) to said analog sensor based on the gauge factors read from said analog sensor and said observation of atmospheric pressure and storing said individual correction value(s) on said non-volatile memory of said analog sensor (e.g., updating data stored on the memory chip); and digitally communicating said individual correction value(s) to said digital computing device as taught/suggested by Sawatari in order to provide the most accurate correction value(s) for subsequent use, e.g., in a later pressure measuring procedure, in the event the analog sensor is connected to a different digital computing device/monitor, etc.
While Heitzmann as modified teaches/suggests the system is configured to display an indication of the digital compensated sensor value on a visual status indicator (e.g., ¶ [0051] where monitor 108 processes and displays the pressure reading from the simulated transducer signal 150), Heitzmann does not expressly teach said digital computing device is configured to display said digital compensated sensor value on a visual status indicator. However, Sawatari teaches/suggests a system comprising a digital computing device configured to display said digital compensated sensor value on a visual status indicator (Fig. 1, display 38, which may be used to display the pressure as calculated by computer 36). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with said digital computing device being configured to display said digital compensated sensor value on a visual status indicator as taught/suggested by Sawatari in order to provide an alternative or additional visual indication of the measured pressure, e.g., locally at a patient's bedside, etc.
Regarding claim 11, Heitzmann teaches and/or suggests a transducer interface method comprising: 
coupling an analog sensor (Fig. 1, transducer 106) comprising a connector to a digital computing device (e.g., Figs. 1, 2, etc., where transducer 106 is connected to unit 102); 
inserting said analog sensor into a patient (¶ [0029]);
sampling an output signal from said analog sensor inserted within said patient using an A/D converter (Fig. 2, A/D converter 122) to produce a digital sensor output value (¶ [0035] analog to digital converter 122 produces a digital value based on both the amplified and filtered output voltage 142 and the original excitation voltage 140); 
sensing a Wheatstone Bridge excitation voltage signal to form a bridge excitation value (¶ [0043] conditioning circuit 186 accepts the excitation signal 147 and conditions said signal appropriately to be used by the multiplying DA converter circuit 180 and the active bridge drive circuit 181, then supplies these circuits 180 and 181 with the conditioned power signal); and
converting said digital sensor value from digital to analog using a D/A converter to produce an analog sensor value; and scaling said analog sensor compensated value by said bridge excitation value to produce a converted Wheatstone Bridge sense signal (¶ [0045] where D/A converter circuit 180 outputs a differential current that is proportionally lower than the referenced power voltage value, based on the value of the digital pressure value; ¶ [0047] where the proportioned reference analog signal is supplied to the active bridge drive circuit 181 which creates a voltage bridge that drives the synthetic bridge 183 to produce the final simulated transducer signal 150; ¶ [0050]).
Heitzmann does not teach the connector of the analog sensor comprises a fiber optic connector, wherein said fiber optic connector comprises a non-volatile memory containing gauge or calibration factors specific to said analog sensor.
Hall discloses fiber optic pressure sensors can be similarly utilized with standard hospital monitor and emulate the output of a Wheatstone bridge (Abstract). 
Sawatari teaches/suggests a system comprising an analog sensor comprising a fiber optic connector (Fig. 1, connector 24), wherein said fiber optic connector comprises a non-volatile memory (Fig. 6, memory chip 78) containing gauge factors specific to said analog sensor (col. 5, lines 36-52, where memory chip 78 is used to store calibration data for the particular sensor head) and a digital computing device (Fig. 36, computer 36) capable of reading and writing to said non-volatile memory (col. 5, lines 36-52, where information contained in memory chip 78 is used by computer 36 and may be updated) and teaches/suggests a method comprising, with said digital computing device, applying a correction value(s), including the above-noted calibration data and an offset value, to a digital sensor value to produce a digital compensated sensor value (col. 5, lines 58-61, where sensor offset values and other calibration data is retrieved from the memory chip 78; col. 6, lines 30-48, where the sensor values and calibration data is used to determine a pressure value).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Heitzmann with the analog sensor comprising a fiber optic pressure sensor including a fiber optic connector as taught/suggested by Sawatari in order to provide an analog sensor that can similarly interface with a conventional PCM (Hall, Abstract) with additional ability to bend easily and conform to the blood vessels (Sawatari, col. 1, lines 33-47) and/or as a simple substitution of one known pressure sensor type for another to yield no more than predictable results. See MPEP 2143(I)(B). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with the fiber optic connector comprising a non-volatile memory containing gauge factors; the digital computing device applying a correction value(s), including an offset and other gauge factors, to the digital sensor value to produce a digital compensated sensor value; and the digital compensated sensor value being further processed (e.g., converted to analog, analyzed, displayed, etc.) as taught/suggested by Sawatari in order to acquire and present more accurate pressure measurements (Sawatari, col. 2, lines 37-43).
Heitzmann as modified does not teach said digital computing device initiates a status function to determine whether said analog sensor is exposed to atmospheric pressure by determining whether the observed pressure is stable over a predetermined period of time, wherein the status function is initiated when the analog sensor is connected to the electro-optical signal conditioner/transducer interface or when the PCM is initiated and initiate a zero function to determine an observation of atmospheric pressure if the status function has determined that the analog sensor is exposed to atmospheric pressure.
Mott teaches and/or suggests a system comprising a digital computing device configured to initiate a status function to determine whether said analog sensor is exposed to atmospheric pressure by determining whether the observed pressure is stable over a predetermined period of time, wherein the status function is initiated when the analog sensor is connected to the electro-optical signal conditioner/transducer interface or when the PCM is initiated (¶¶ [0109]-[0110] auto zero executed by a signal conditioning device 50 in response to initially sensing a guide wire being attached to the signal conditioning device 50, wherein the microcontroller also checks for a varying input signal symptomatic of a guide wire sensor being placed prematurely within a body), and initiate a zero function to determine an observation of atmospheric pressure if the status function has determined that the analog sensor is exposed to atmospheric pressure (e.g., ¶ [0110] calculation of the transfer function, which is understood to occur after the signal is verified to not be symptomatic of the guide wire being in the body as insertion of the sensor into the patient is described as "premature," suggesting the auto-zero function should take place outside the body, i.e., exposed to atmospheric pressure). Additionally, as noted above, Sawatari (or Heitzmann as modified thereby) teaches/suggests the information stored in the non-volatile memory, including both offset values and gauge factor(s) (col. 5, lines 58-61), may be updated by the digital computing device (col. 5, lines 36-52).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with the digital computing device initiating a status function when the analog sensor is connected to the electro-optical signal conditioner/transducer interface to determine whether said analog sensor is exposed to atmospheric pressure by determining whether the observed pressure is stable over a predetermined period of time, and initiatiting a zero function to determine an observation of atmospheric pressure if the status function has determined that the analog sensor is exposed to atmospheric pressure as taught and/or suggested by Mott to provide the most accurate calibration/offset data available without requiring any additional user interaction. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the digital computing device further assigning an individual correction value(s) to said analog sensor based on the gauge factors read from said analog sensor and said observation of atmospheric pressure and storing said individual correction value(s) on said non-volatile memory of said analog sensor (e.g., updating data stored on the memory chip); and digitally communicating said individual correction value(s) to said digital computing device as taught/suggested by Sawatari in order to provide the most accurate correction value(s) for subsequent use, e.g., in a later pressure measuring procedure, in the event the analog sensor is connected to a different digital computing device/monitor, etc.
While Heitzmann as modified teaches/suggests displaying an indication of the digital compensated sensor value (e.g., ¶ [0051] where monitor 108 processes and displays the pressure reading from the simulated transducer signal 150), Heitzmann does not expressly teach displaying, with said digital computing device, said digital compensated sensor value on a visual status indicator. However, Sawatari teaches/suggests a method comprising a displaying, with a digital computing device, a digital compensated sensor value on a visual status indicator (Fig. 1, display 38, which may be used to display the pressure as calculated by computer 36). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with displaying, with said digital computing device, said digital compensated sensor value on a visual status indicator as taught/suggested by Sawatari in order to provide an alternative/additional visual indication of the measured pressure, e.g., locally at a patient's bedside, etc.
Regarding claim 14, Heitzmann as modified teaches/suggests the analog sensor is an invasive arterial blood pressure (IBP) sensor (Sawatari, col. 3, lines 28-34). 
Regarding claim 15, Heitzmann as modified teaches/suggests said analog Wheatstone Bridge excitation signal is generated by a patient care monitor (PCM) (¶ [0040] monitor excitation signal 147 is produced by the vital signs monitor 108). 
Regarding claim 16, Heitzmann as modified teaches/suggests said converted analog Wheatstone Bridge sense signal is displayed using a patient care monitor (PCM) (¶ [0051] where monitor 108 displays the pressure reading from the simulated transducer signal 150). 
Regarding claim 18, Heitzmann as modified teaches/suggests the limitations of claim 11, as discussed above, but does not teach the non-volatile memory comprises an EEPROM memory in which said gauge factors are stored. 
Mott teaches/suggests an analog sensor comprising a connector, wherein said analog sensor connector comprises a non-volatile memory containing gauge factors, wherein the non-volatile memory comprises an EEPROM memory in which said gauge factors are stored (EEPROM carried on the static cable for a guide wire-mounted sensor device 60; ¶ [0096] where information stored within the EEPROM includes temperature compensation offset, gain and offset values). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system/method of Heitzmann with the non-volatile memory comprising an EEPROM memory in which said gauge factors are stored as taught/suggested by Mott as a simple substitution of one known non-volatile memory type for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 24, Heitzmann as modified teaches/suggests said scaling of said analog compensated sensor value is accomplished by converting said bridge excitation value from analog to digital using an A/D converter to produce a digital bridge excitation value and combining said digital bridge excitation value with said digital compensated sensor value to generate said converted analog Wheatstone Bridge sense signal (¶ [0050]).

Claim(s) 2, 12 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Sawatari, Hall and Mott as applied to claim(s) 1 and 11 above, and further in view of US 2012/0238869 (previously cited, Schmitt).
Regarding claims 2 and 17, Heitzmann as modified teaches/suggests the limitations of claims 1 and 11, as discussed above, but does not teach said non-volatile memory comprises a RFID tag memory in which said gauge factors are stored.
Schmitt teaches/suggests an analog sensor comprising a fiber optic connector, wherein said fiber optic connector comprises a non-volatile memory containing gauge/calibration factors, wherein the non-volatile memory comprises an RFID tag memory in which said calibration factors are stored (¶ [0057] encoded electrical or optical tag, such as a RFID tag, where the tag comprises encoded factory calibration data). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system/method of Heitzmann with the non-volatile memory comprising an RFID tag memory in which said gauge factors are stored as taught and/or suggested by Schmitt as a simple substitution of one known non-volatile memory type for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 12, Heitzmann as modified teaches/suggests the limitations of claim 11, as discussed above, but does not teach said analog sensor comprises a Fabry-Perot pressure sensor positioned proximal to the distal end of a medical device, said medical device selected from a group consisting of a catheter, catheter incorporating a mounted balloon, vascular sheath, ventriculostomy catheter, ventricular shunt catheter, lumbar drain, and intracranial pressure monitor structure. 
Schmitt teaches and/or suggests a similar system/method comprising an analog sensor comprising a Fabry-Perot pressure sensor positioned with a medical device and proximal to the distal end of a medical device (e.g., Fig. 6), said medical device selected from a group consisting of a catheter, catheter incorporating a mounted balloon, vascular sheath, ventriculostomy catheter, ventricular shunt catheter, lumbar drain, and intracranial pressure monitor structure (throughout document, catheter, e.g., catheter 90). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with the analog sensor comprising a Fabry-Perot pressure sensor positioned with a catheter and proximal to the distal end of said catheter as taught/suggested by Schmitt as a simple substitution of one known optical pressure sensor type for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 3-5, 9, 10 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Sawatari, Hall and Mott as applied to claim(s) 1 above, and further in view of US 2010/0234698 (previously cited, Manstrom).
Regarding claims 3-5, 9 and 10, Heitzmann as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach said visual status indicator is configured to display a pressure value that is selected from a plurality of said digital compensated sensor values within a sampling period, is configured to display a pressure value that is computed from an analysis/periodic analysis of a plurality of said digital compensated sensor values within a sampling period, said digital computing device is configured to stream a plurality of said digital compensated sensor values to said visual status indicator, or is configured to simultaneously display to said visual status indicator a waveform of a plurality of said digital compensated sensor values and text depicting one or more of said digital compensated sensor values.
Manstrom teaches/suggests a system/method comprising with a digital computing device, streaming a plurality of said digital compensated sensor values to said visual status indicator (Fig. 17, displaying a blood pressure waveform as a function of time 1704, 1706); simultaneously displaying to said visual status indicator a waveform of a plurality of said digital compensated sensor values (Fig. 17, displaying a blood pressure waveform as a function of time 1704, 1706) and text depicting one or more of said digital compensated sensor values (Fig. 17, systolic and diastolic blood pressure measurements superimposed on the time plot 1708, 1710); displaying a visual status indicator including a pressure value that is selected from a plurality of said digital compensated sensor values within a sampling period (Fig. 17; an instantaneous measured values a selected point ¶ [0119], systolic and diastolic blood pressure measurements may be superimposed on the time plot, ¶ [0117]); and displaying a visual status indicator including a pressure value that is computed from an analysis/periodic analysis of a plurality of said digital compensated sensor values within a sampling period (Fig. 17, ¶ [0117] displaying average systolic and diastolic values 1712). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Heitzmann with the digital computing device being configured to stream a plurality of said digital compensated sensor values to said visual status indicator and/or simultaneously display to said visual status indicator a waveform of a plurality of said digital compensated sensor values and text depicting one or more of said digital compensated sensor values, and the visual status indicator being configured to display a pressure value that is selected from a plurality of said digital compensated sensor values within a sampling period and/or a pressure value that is computed from an analysis/periodic analysis of a plurality of said digital compensated sensor values within a sampling period as taught/suggested by Manstrom in order to display data in various forms, thereby permitting a user, such as a clinician, to view and record information of interest (Manstrom, ¶ [0117], ¶ [0119], etc.).
Regarding claim 13, Heitzmann as modified teaches/suggests the limitations of claims 11 and 34, but does not teach the analog sensor comprises a plurality of pressure sensors located within a medical device, said medical device selected from a group consisting of a catheter, catheter incorporating a mounted balloon, vascular sheath, ventriculostomy catheter, ventricular shunt catheter, lumbar drain, and intracranial pressure monitor structure.
Manstrom teaches and/or suggests a system comprising a plurality of pressure sensors positioned in/on a medical device including a catheter (Fig. 2, sensors 240, 242). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with the analog sensor comprising a plurality of pressure sensors located within a medical device as taught/suggested by Manstrom in order to facilitate the determination of additional cardiovascular parameters (e.g., FFR) without requiring the medical device be repositioned (Manstrom, ¶ [0052]).
Heitzmann as modified does not expressly teach the plurality of pressure sensors within the catheter comprises a plurality of Fabry-Perot pressure sensors. However, Manstrom discloses a Fabry-Perot sensor as a suitable pressure sensor (e.g., Abstract), such that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with the plurality of pressure sensors located within the catheter comprising a plurality of Fabry-Perot pressure sensors a simple substitution of one known optical pressure sensor type for another to yield no more than predictable results. See MPEP 2143(I)(B).
Claim(s) 20 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Sawatari, Hall and Mott as applied to claim(s) 11 above, and further in view of US 2013/0225941 (previously cited, Samuelsson).
Regarding claims 20 and 21, Heitzmann as modified teaches and/or suggests the limitations of claim 11, as discussed above, but does not teach said digital compensated sensor value is streamed via a hardwired or wireless serial interface to a remote computer system for analysis of said digital sensor value derived from said analog sensor. 
Samuelsson teaches/suggests a method comprising streaming a digital sensor value via a hardwired (Fig. 7) or wireless (Fig. 6) serial interface to a remote computer system for analysis of said digital sensor value derived from an analog sensor (¶ [0058] where interface unit 8 is adapted to generate a digital sensor signal in response of a variable, which measured data is transferred to an external device 13). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with streaming the digital compensated value via a hardwired or wireless serial interface to a remote computer system as taught and/or suggested by Samuelsson in order to permit additional access to digital sensor values for alternate or additional signal processing and/or analysis, e.g., at a central monitor, remote server, etc. 

Claim(s) 22 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heitzmann in view of Sawatari, Hall and Mott as applied to claim(s) 11 above, and further in view of US 5,482,049 (previously cited, Addiss).
Regarding claims 22 and 23, Heitzmann as modified teaches and/or suggests the limitations of claim 11, but does not teach each component of the interface system is replicated and/or multiplexed to permit multichannel data collection or the computing device comprises multiple digital inputs to enable input processing of data received from said replicated analog sensor A/D converter and multiple digital outputs to enable output processing of data to said replicated bridge sense D/A converter. 
Addiss discloses/suggests measuring a plurality of blood pressures simultaneously at various locations in the blood circulatory system of the patient with a plurality of analog sensors (Fig. 1; col. 1, lines 12-23). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Heitzmann with each component of the interface system (analog sensor A/D converter, bridge excitation converter, bridge sense D/A converter, etc.) being replicated and/or multiplexed to permit multichannel data collection and the digital computing device comprises multiple digital inputs and outputs to enable input processing of data received from said replicated analog sensor A/D converter and multiple digital outputs to enable output processing of data to said replicated bridge sense D/A converter in order to facilitate measuring a plurality of blood pressure values simultaneously at various locations in the circulatory system of the patient with a plurality of analog sensors (Addiss, col. 1, lines 12-23). 

Allowable Subject Matter
The indicated allowability of claims 1 and 11 is withdrawn in view of the above-discussed interpretation of the reference(s) to Mott. However, as understood by the examiner (see discussion of claims 61 and 63 with respect to rejections under 35 U.S.C. 112(b) above), claims 61-64 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach/suggest a transducer interface system for coupling an analog pressure sensor adapted to inserted into a patient to a patient care monitor (PCM), the transducer interface system comprising, in combination with the remaining recited elements, a digital computing device configured to, inter alia: 
initiate a status function to determine whether said analog pressure sensor is exposed to atmospheric pressure by determining whether pressure observed (or sensed) by the analog pressure sensor is stable over a predetermined period of time, wherein the status function is initiated when the analog pressure sensor is connected to the interface/electro-optical signal conditioner or when the PCM is initiated; 
in response to determining the pressure observed by the analog pressure sensor is stable over the predetermined period of time indicating the analog pressure sensor is exposed to atmospheric pressure, calculate a current zero value based on the observed stable pressure, assign said analog pressure sensor an individual correction value based on said gauge factors and current zero value, and store said individual correction value in said non-volatile memory; 
in response to determining the pressure observed by the analog pressure sensor is not stable over the predetermined period of time indicating the analog pressure sensor is not exposed to atmospheric pressure, retrieve a pre-zero value from said nonvolatile memory, assign said analog pressure sensor a pre-zero individual correction value based on said gauge factors and the pre-zero value, and store said pre-zero individual correction value in said non-volatile memory; etc.
The most relevant of the prior art of record, Mott, discloses automatically initiating a "status function" when a pressure sensor is coupled to a computing device. Mott discloses and/or suggests the output of the pressure sensor is checked for variation symptomatic of the sensor being prematurely (i.e., prior to zeroing) placed within the body (¶ [0110]). Mott reasonably suggests ensuring the pressure sensor signal is stable, i.e., indicative of exposure to atmospheric pressure, before calculating a zero value with the pressure sensor, as discussed above. However, Mott does not teach/suggest what the system is configured to do when the pressure sensor signal is not stable, i.e., indicative of being prematurely placed within the body. More specifically, Mott does not teach retrieving a pre-zero value from said nonvolatile memory when it is determined the pressure observed by the analog pressure sensor is not stable over the predetermined period of time indicating the analog pressure sensor is not exposed to atmospheric pressure. The examiner notes a "pre-zero" value has been interpreted as a valid zero that was previously calculated for the analog pressure sensor, consistent with the application as filed (e.g., ¶ [0441]).

Response to Arguments
To the extent Applicant's arguments apply to the rejections of record, said arguments have been fully considered but they are not persuasive. Specifically, Applicant's remarks with respect to the rejection of claims 61-64 under 35 U.S.C. 112(b) are not persuasive for at least the reasons addressed in the body of the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791